
	

115 HRES 479 RH: Of inquiry directing the Secretary of the Treasury to provide to the House of Representatives the tax return information of President Donald J. Trump as well as the tax returns of each business entity disclosed by Donald J. Trump on his Office of Government Ethics Form 278e.
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 84
		115th CONGRESS
		1st Session
		H. RES. 479
		[Report No. 115–309]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2017
			Mr. Pascrell (for himself and Mr. Crowley) submitted the following resolution; which was referred to the Committee on Ways and Means
		
		September 14, 2017Additional sponsors: Mr. Blumenauer, Ms. Sánchez, Mr. Danny K. Davis of Illinois, Mr. Thompson of California, Mr. Meeks, Mr. Ted Lieu of California, and Mr. Pallone
			September 14, 2017
			Reported adversely, referred to the House Calendar, and ordered to be printed
		
		RESOLUTION
		Of inquiry directing the Secretary of the Treasury to provide to the House of Representatives the
			 tax return information of President Donald J. Trump as well as the tax
			 returns of each business entity disclosed by Donald J. Trump on his Office
			 of Government Ethics Form 278e.
	
	
 That the Secretary of the Treasury is directed to furnish to the House of Representatives, not later than 14 days after the adoption of this resolution, the full tax returns of Donald J. Trump for tax years 2006 through 2016, if available, as well as the tax returns for such taxable years of each business entity disclosed by Donald J. Trump on his Office of Government Ethics Form 278e, specifically each business entity specified in section 2 of this resolution; and any supplemental information in the possession of the President relating to—
 (1)the amount of taxes paid by Mr. Trump and each such business entity with respect to such taxable years;
 (2)the debts of Mr. Trump and such business entities which are held by foreign governments or foreign companies;
 (3)the investments of Mr. Trump and such business entities which are in foreign countries or foreign enterprises;
 (4)Mr. Trump’s personal and business profits received from foreign enterprises; (5)the amount of charitable giving claimed by Mr. Trump with respect to such taxable years; and
 (6)any use of tax shelters or other loopholes to reduce the amount of taxes owed. 2.Business entities disclosed by Donald J. Trump on Office of Government Ethics Form 278eThe following business entities were disclosed by Donald J. Trump on his Office of Government Ethics Form 278e:
 (1)4 Shadow Tree Lane LLC. (2)4 Shadow Tree Lane Member Corp.
 (3)40 Wall Development Associates LLC. (4)40 Wall Street LLC.
 (5)40 Wall Street Member Corp. (6)40 Wall Street Commercial LLC.
 (7)3126 Corporation. (8)401 Mezz Venture LLC.
 (9)401 North Wabash Venture LLC. (10)55 Wall Development Group.
 (11)767 Manager LLC. (12)809 North Canon LLC.
 (13)809 North Canon Member Corporation. (14)81 Pine Note Holder Inc.
 (15)Aviation Payroll Company. (16)B Plaza Realty Corp.
 (17)Bedford Hills Corp. (18)Briar Hall Operations LLC.
 (19)Briarcliff Properties, Inc. (20)Caribusiness MRE LLC.
 (21)Caribusiness RE Corp, The. (22)Chelsea Hall LLC.
 (23)Chicago Unit Acquisition LLC. (24)China Trademark LLC.
 (25)Coronet Hall Inc. (26)Development Member Inc.
 (27)D B Pace Acquisition LLC. (28)D B Pace Acquisition Member Corp.
 (29)DJT Aerospace LLC. (30)DJ Aerospace (Bermuda) Limited.
 (31)DJT Entrepreneur Managing Member LLC (f/k/a DJT University Managing Member LLC). (32)DJT Entrepreneur Member LLC (f/k/a DJT University Member LLC).
 (33)DJT Holdings LLC. (34)DJT Holdings Managing Member LLC.
 (35)DJT Land Holdings Member Corp. (36)DJT Operations I LLC.
 (37)DJT Operations II LLC. (38)DJT CX LLC.
 (39)DSN Licensing LLC (fka Trump Marks Network LLC). (40)DSN Licensing Member Corp (fka Trump Marks Network Member Inc).
 (41)DT APP Warrant Holding LLC. (42)DT APP Warrant Holding Managing Member Corp.
 (43)DT Connect II LLC. (44)DT Connect II Member Corp.
 (45)DT Connect LLC. (46)DT Connect Managing Member Corp.
 (47)DT Dubai Golf Manager LLC. (48)DT Dubai Manager Member Corp.
 (49)DT Dubai II Golf Manager LLC. (50)DT Dubai II Golf Manager Member Corp.
 (51)DT Home Marks International LLC. (52)DT Home Marks International Member Corp.
 (53)DT India Venture LLC. (54)DT India Venture Managing Member Corp.
 (55)DT Marks Baku LLC. (56)DT Marks Baku Managing Member Corp.
 (57)DT Marks Dubai LLC. (58)DT Marks Dubai Member Corp.
 (59)DT Marks Dubai II LLC. (60)DT Marks Dubai II Managing Member Corp.
 (61)DT Marks Gurgaon LLC. (62)DT Marks Gurgaon Managing Member Corp.
 (63)DT Marks Jersey City LLC. (64)DT Marks Jupiter LLC.
 (65)DT Marks Qatar LLC. (66)DT Marks Qatar Managing Member Corp.
 (67)DT Marks Products International LLC. (68)DT Marks Products International Member Corp.
 (69)DT Marks Pune LLC. (70)DT Marks Managing Member Corp.
 (71)DT Marks Pune II LLC. (72)DT Marks Pune II Managing Member Corp.
 (73)DT Marks Rio LLC. (74)DT Marks Rio Managing Member Corp.
 (75)DT Marks Vancouver LP. (76)DT Marks Vancouver Managing Member Corp.
 (77)DT Marks Worli LLC. (78)DT Marks Worli Managing Member Corp.
 (79)DT Tower Gurgaon LLC. (80)DT Tower Gurgaon Managing Member Corp.
 (81)DTW Venture LLC. (82)DTW Venture Managing Member Corp.
 (83)East 61 St Companny, L.P, The. (84)EID Venture I LLC.
 (85)EID Venture I Corporation. (86)Excel Venture I LLC.
 (87)Excel Venture I Corp. (88)Fifty Seven Management Corp.
 (89)Fifty Seventh Street Associates LLC. (90)First Member, Inc.
 (91)Flights, Inc. (formerly Trump Flights, Inc.). (92)Florida Properties Management LLC.
 (93)Fountainbleu Apartments LLC. (94)Golf Productions LLC.
 (95)Golf Productions Member Corp. (96)Golf Recreation Scotland Limited.
 (97)Helicopter Air Services, Inc. (98)Highlander Hall, Inc.
 (99)Hudson Waterfront Associates I, LP. (100)Hudson Waterfront Associates II, LP.
 (101)Hudson Waterfront Associates III, LP. (102)Hudson Waterfront Associates IV, LP.
 (103)Hudson Waterfront Associates V, LP. (104)Hudson Waterfront Associates, LP.
 (105)Identity Theft Productions LLC. (106)Identity Theft Productions Member Corp.
 (107)Indian Hills Holdings LLC f/k/a Indian Hills Development LLC. (108)Jupiter Golf Club LLC.
 (109)Jupiter Golf Club Managing Member Corp. (110)Lamington Family Holdings LLC.
 (111)Lawrence Towers Apartments LLC. (112)LFB Acquisition LLC.
 (113)LFB Acquisition Managing Member Corp. (114)Mar A Lago Club, Inc.
 (115)Mar A Lago Club, LLC. (116)Midland Associates.
 (117)Miss Universe L.P., L.L.L. P. (Formerly Trump Pageants, L.P.). (118)Nitto World Co., Limited.
 (119)Ocean Development Member Inc. (120)Ocean Development Services LLC.
 (121)OPO Hotel Manager LLC. (122)OP Hotel Manager Managing Member Corp.
 (123)OWO Developer LLC. (124)Panama Ocean Club Management LLC.
 (125)Panama Ocean Club Management Member Corp. (126)Paramount RPV Holdings LLC.
 (127)Paramount RPV Holdings Managing Member Corp. (128)Parc Consulting Inc.
 (129)Park Briar Associates. (130)Pine Hill Development Managing Member Corp.
 (131)Pine Hill Development LLC. (132)Plaza Consulting Corp.
 (133)Poker Venture LLC. (134)Poker Venture Managing Member Corp.
 (135)Reg Tru Equities, LTD. (136)RPV Development LLC.
 (137)Scotland Acquisitions LLC. (138)Sentient Jets LLC (Now known as Trump Jets LLC).
 (139)Sentient Jets Member Corp. (140)Seven Springs LLC.
 (141)Shore Haven Management Corp. (142)Shore Haven Apt #1, Inc.
 (143)Shore Haven Shopping Center LLC. (144)SLC Turnberry Limited.
 (145)South Beach Venture LLC (fka THC Marks Rio LLC). (146)South Beach Venture Member Corp (fka THC Marks Rio Member Corp).
 (147)Sussex Hall, Inc. (148)Restaurant 40 LLC.
 (149)Restaurant 40 Member Corp. (150)T International Realty LLC (dba Trump International Realty).
 (151)Tag Air, Inc. (152)TB Member LLC.
 (153)THC Baku Hotel Manager Services LLC. (154)THC Baku Hotel Manager Services Member Corp.
 (155)THC Baku Services LLC. (156)THC Baku Services Member Corp.
 (157)THC Barra Hotelaria LTDA. (158)THC Central Reservations LLC.
 (159)THC Central Reservations Member Corp. (160)THC China Development LLC (fka Trump China Development LLC).
 (161)THC China Development Management Corp (fka Trump China Development Management Corp). (162)THC Development Brazil Managing Member Corp.
 (163)THC Development Brazil LLC. (164)THC Dubai II Hotel Manager LLC.
 (165)THC Dubai II Hotel Manager Member Corp. (166)THC Hotel Development LLC.
 (167)THC IMEA Development LLC. (168)THC Miami Restaurant Hospitality Member Corp.
 (169)THC Miami Restaurant Hospitality LLC. (170)THC Rio Managing Member Corp.
 (171)THC Rio Manager LLC. (172)THC Sales & Marketing LLC.
 (173)THC Sales & Marketing Member Corp. (174)THC China Technical Services Manager Corp.
 (175)THC China Technical Services LLC. (176)THC Qatar Hotel Manager LLC.
 (177)THC Qatar Hotel Manager Member Corp. (178)THC Services Shenzhen LLC.
 (179)THC Services Shenzhen Member Corp. (180)THC Shenzhen Hotel Manager LLC.
 (181)THC Shenzhen Hotel Manager Member Corp. (182)THC Vancouver Management Corp.
 (183)THC Vancouver Payroll ULC. (184)THC Venture I LLC.
 (185)THC Venture II LLC. (186)THC Venture III LLC.
 (187)THC Venture I Managing Member Corp. (188)THC Venture II Managing Member Corp.
 (189)THC Venture III Managing Member Corp. (190)The Donald J. Trump Foundation, Inc.
 (191)The Trump Corporation. (192)The Trump Follies Member Inc.
 (193)The Trump Equitable Fifth Avenue Company. (194)TIGL Common Area Management Corp.
 (195)TIGL Common Area Management Holding LLC. (196)TIGL Ireland Enterprises Limited.
 (197)TIGL Ireland Management Limited. (198)TIHC Reservations LLC.
 (199)TIHH Member Corp. (200)TIHH Member LLC.
 (201)TIHM Member Corp. (202)TIHT Chicago Member Acquisition LLC.
 (203)TIHT Commercial LLC. (204)TIHT Holding Company LLC.
 (205)TIHT Member LLC. (206)Tipperary Realty Corp.
 (207)TMG Member LLC. (208)TNGC Charlotte LLC.
 (209)TNGC Charlotte Manager Corp. (210)TNGC Dutchess County LLC (fka Trump Marks Classic Cars LLC).
 (211)TNGC Dutchess County Member Corp (fka Trump Marks Classic Cars Member Corp). (212)TNGC Jupiter Management LLC.
 (213)TNGC Jupiter Managing Member Corp. (214)TNGC Pine Hill LLC (fka Crest Court Member Corp).
 (215)TNGC Pine Hill Member Corp (fka Crest Court Member Corp). (216)Toronto Development LLC.
 (217)TP CFD LLC. (218)TP CFD Managing Member Corp.
 (219)Travel Enterprises Managements, Inc (fka Toys at Trump Inc). (220)Trump 106 CPS LLC.
 (221)Trump 55 Wall Corp. (222)Trump 767 Management LLC.
 (223)Trump 845 LP LLC. (224)Trump 845 UN GP LLC.
 (225)Trump 845 UN MGR Corp. (226)Trump 845 UN MGR LLC (fka 845 UN LLC).
 (227)Trump AC Casino Marks LLC. (228)Trump AC Casino Marks Member Corp.
 (229)Trump Acquisition Corp. (230)Trump Acquisition LLC.
 (231)Trump Books LLC. (232)Trump Books Manager Corp.
 (233)Trump Brazil LLC. (234)Trump Briarcliff Manor Development LLC (fka Briar Hall Developments LLC).
 (235)Trump Canadian Services Inc. (236)Trump Canouan Estate LLC.
 (237)Trump Canouan Estate Member Corp. (238)Trump Caribbean LLC.
 (239)Trump Carousel LLC. (240)Trump Carousel Member Corp.
 (241)Ace Entertainment Holding Inc (fka Trump Casinos Inc. and formerly Trump Taj Mahal Inc.). (242)Trump Central Park West Corp.
 (243)Trump Chicago Commercial Member Corp. (244)Trump Chicago Commercial Manager LLC.
 (245)Trump Chicago Development LLC. (246)Trump Chicago Hotel Member Corp.
 (247)Trump Chicago Hotel Manager LLC. (248)Trump Chicago Managing Member LLC.
 (249)Trump Chicago Member LLC. (250)Trump Chicago Residential Member Corp.
 (251)Trump Chicago Residential Manager LLC. (252)Trump Chicago Retail LLC.
 (253)Trump Chicago Retail Manager LLC. (254)Trump Chicago Retail Member Corp.
 (255)Trump Classic Cars LLC. (256)Trump Classic Cars Member Corp.
 (257)Trump Commercial Chicago LLC. (258)Trump Cozumel Corp.
 (259)Trump Cozumel LLC. (260)Trump CPS Corp.
 (261)Trump CPS LLC. (262)Trump Delmonico LLC.
 (263)Trump Development Services LLC. (264)Trump Development Services Member Corp.
 (265)Trump Drinks Israel Holdings LLC. (266)Trump Drinks Israel Holdings Member Corp.
 (267)Trump Drinks Israel LLC. (268)Trump Drinks Israel Member Corp.
 (269)Trump Education ULC. (270)Trump Empire State, Inc.
 (271)Trump Endeavor 12 LLC. (272)Trump Endeavor 12 Member Corp.
 (273)Trump EU Marks LLC. (274)Trump EU Marks Member Corp.
 (275)The Trump Entrepreneur Initiative LLC (fka Trump University CA LLC). (276)Trump Ferry Point LLC.
 (277)Trump Ferry Point Member Corp. (278)Trump Florida Management LLC.
 (279)Trump Florida Manager Corp. (280)Trump Follies LLC.
 (281)Trump Fort Lee LLC. (282)Trump Fort Lee Member Corp.
 (283)Trump Golf Acquisition LLC. (284)Trump Golf Coco Beach LLC.
 (285)Trump Golf Coco Beach Member Corp. (286)Trump Golf Management LLC.
 (287)Trump Home Marks LLC. (288)Trump Home Marks Member Corp.
 (289)Trump Ice LLC. (290)Trump Ice, Inc.
 (291)Trump Identity LLC. (292)Trump Identity Member Corp.
 (293)Trump International Development LLC. (294)Trump International Development Member Corp.
 (295)Trump International Golf LC. (296)Trump International Golf Club Scotland Limited.
 (297)Trump International Golf Club, Inc. (298)Trump International Hotel and Tower Condominium.
 (299)Trump International Hotel Hawaii LLC. (300)Trump International Hotels Management LLC.
 (301)Trump International Management Corp. (302)Trump Kelowna LLC.
 (303)Trump Kelowna Member Corp. (304)Trump Korean Projects LLC.
 (305)Trump Las Olas LLC. (306)Trump Las Olas Member Corp.
 (307)Trump Las Vegas Corp. (308)Trump Las Vegas Development LLC.
 (309)Trump Las Vegas Managing Member LLC. (310)Trump Las Vegas Managing Member II LLC.
 (311)Trump Las Vegas Marketing and Sales LLC. (312)Trump Las Vegas Member LLC.
 (313)Trump Las Vegas Member II LLC. (314)Trump Las Vegas Sales and Marketing Inc.
 (315)Trump International Hotel and Tower Las Vegas Unit Owners Association. (316)Trump Lauderdale Development 2 LLC.
 (317)Trump Lauderdale Development LLC. (318)Trump Management Inc.
 (319)Trump Marketing LLC. (320)Trump Marks Asia Corp.
 (321)Trump Marks Asia LLC. (322)Trump Marks Atlanta LLC.
 (323)Trump Marks Atlanta Member Corp. (324)Trump Marks Baja Corp.
 (325)Trump Marks Baja LLC. (326)Trump Marks Batumi LLC.
 (327)Trump Marks Batumi Member Corp. (328)Trump Marks Beverages Corp.
 (329)Trump Marks Beverages LLC. (330)Trump Marks Canouan Corp.
 (331)Trump Marks Canouan LLC. (332)Trump Marks Chicago LLC.
 (333)Trump Marks Chicago Member Corp. (334)Trump Marks Cozumel Corp.
 (335)Trump Marks Cozumel LLC. (336)Trump Marks Dubai Corp.
 (337)Trump Marks Dubai LLC. (338)Trump Marks Egypt Corp.
 (339)Trump Marks Egypt LLC. (340)Trump Marks Fine Foods LLC.
 (341)Trump Marks Fine Foods Member Corp. (342)Trump Marks Ft. Lauderdale LLC.
 (343)Trump Marls Ft. Lauderdale Member Corp. (344)Trump Marks Golf Swing LLC.
 (345)Trump Marks Golf Swing Member Corp. (346)Trump Marks GP Corp.
 (347)Trump Marks Holding LP (fka Trump Marks LP). (348)Trump Marks Hollywood Corp.
 (349)Trump Marks Hollywood LLC. (350)Trump Marks Istanbul II Corp.
 (351)Trump Marks Istanbul II LLC. (352)Trump Marks Jersey City Corp.
 (353)Trump Marks Jersey City LLC. (354)Trump Marks Las Vegas Corp.
 (355)Trump Marks Las Vegas LLC. (356)Trump Marks LLC.
 (357)Trump Marks Magazine Corp. (358)Trump Marks Magazine LLC.
 (359)Trump Marks Mattress LLC. (360)Trump Marks Mattress Member Corp.
 (361)Trump Marks Menswear LLC. (362)Trump Marks Menswear Member Corp.
 (363)Trump Marks Mortgage Corp. (364)Trump Marks Mtg. LLC.
 (365)Trump Marks Mumbai LLC. (366)Trump Marks Mumbai Member Corp.
 (367)Trump Marks new Orleans Corp. (368)Trump Marks New Orleans LLC.
 (369)Trump Marks New Rochelle Corp. (370)Trump Marks New Rochelle LLC.
 (371)Trump Marks Palm Beach Corp. (372)Trump Marks Palm Beach LLC.
 (373)Trump Marks Panama Corp. (374)Trump Marks Panama LLC.
 (375)Trump Marks Philadelphia Corp. (376)Trump Marks Philadelphia LLC.
 (377)Trump Marks Philippines LLC. (378)Trump Marks Philippines Corp.
 (379)Trump Marks Products LLC. (380)Trump Marks Products Member Corp.
 (381)Trump Marks Puerto Rico I LLC. (382)Trump Marks Puerto Rico I Member Corp.
 (383)Trump Marks Puerto Rico II LLC. (384)Trump Marks Puerto Rico II Member Corp.
 (385)Trump Marks Punta del Este LLC. (386)Trump Marks Punta del Este Manager Corp.
 (387)The Donald J. Trump Company LLC. (388)The Trump Marks Real Estate Corp.
 (389)The Trump Marks Real Estate LLC. (390)Trump Marks SOHO License Corp.
 (391)Trump Marks SOHO LLC. (392)Trump Marks South Africa LLC.
 (393)Trump Marks South Africa Member Corp. (394)Trump Marks Stamford Corp.
 (395)Trump Marks Stamford LLC. (396)Trump Marks Sunny Isles I LLC.
 (397)Trump Marks Sunny Isles Member Corp. (398)Trump Marks Sunny Isles II LLC.
 (399)Trump Marks Sunny Isles II Member Corp. (400)Trump Marks Tampa Corp.
 (401)Trump Marks Tampa LLC. (402)Trump Marks Toronto LLC.
 (403)Trump Marks Toronto Corp. (404)Trump Marks Toronto LP (fka Trump Toronto Management LP).
 (405)Trump Marks Waikiki Corp. (406)Trump Marks Waikiki LLC.
 (407)Trump Marks Westchester Corp. (408)Trump Marks Westchester LLC.
 (409)Trump Marks White Plains Corp. (410)Trump Marks White Plains LLC.
 (411)Trump Miami Resort Management Member Corp. (412)Trump Miami Resort Management LLC.
 (413)Trump Nationals Golf Club Colts Neck LLC. (414)Trump National Golf Club Colts Neck Member Corp.
 (415)Trump National Golf Club LLC. (416)Trump National Golf Club Member Corp.
 (417)Trump National Golf Club Washington DC Member Corp. (418)Trump National Golf Club Washington DC Member Corp.
 (419)Trump Ocean Manager Inc. (420)Trump Ocean Managing Member LLC.
 (421)Trump Old Post Office LLC. (422)Trump Old Post Office Member Corp.
 (423)Trump on the Ocean LLC. (424)Trump Organization LLC.
 (425)The Trump Organization, Inc. (426)Trump Pageants, Inc.
 (427)Trump Palace Condominium. (428)Trump Palace/ Parc LLC.
 (429)Trump Panama Condominium Management LLC. (430)Trump Panama Condominium Member Corp.
 (431)Trump Panama Hotel Management LLC. (432)Trump Panama Hotel Management Member Corp.
 (433)Trump Parc East Condominium. (434)Trump Park Avenue Acquisition LLC.
 (435)Trump Park Avenue LLC. (436)Trump Payroll Chicago LLC.
 (437)Trump Payroll Corp. (438)Trump Phoenix Development LLC.
 (439)Trump Plaza LLC. (440)Trump Plaza Member Inc. (fka Trump Plaza Corp).
 (441)Trump Procida Fort Lee LLC. (442)Trump Productions LLC (former Rancho Lien LLC).
 (443)Trump Production Managing Member Inc. (444)Trump Project Management Corp.
 (445)Trump Properties LLC. (446)Trump Realty Services LLC (fka Trump Mortgage Services LLC (03) and Tower Mortgage Services LLC).
 (447)Trump Restaurants LLC. (448)Trump RHF Corp.
 (449)Trump Riverside Management LLC. (450)Trump Ruffin Commercial LLC.
 (451)Trump Ruffin LLC. (452)Trump Ruffin Tower I LLC.
 (453)Trump Sales and Leasing Chicago LLC. (454)Trump Sales and Leasing Chicago Member Corp.
 (455)Trump Scotland Member Inc. (456)Trump Scotsborough Square LLC.
 (457)Trump Scotsborough Square Member Corp. (458)Trump SoHo Hotel Condominium New York.
 (459)Trump SoHo Member LLC. (460)Trump Toronto Development Inc.
 (461)Trump Toronto Hotel Management Corp. (462)Trump Toronto Member Corp (formally Trump Toronto Management Member Corp).
 (463)Trump Tower Commercial LLC. (464)Trump Tower Condominium Residential Section.
 (465)Trump Tower Managing Member Corp. (466)Trump Village Construction Corp.
 (467)Trump Vineyard Estates LLC. (468)Trump Vineyard Estates Manager Corp.
 (469)Trump Vineyard Estates Lot 3 Owner LLC (fka Eric Trump Land Holdings LLC). (470)Trump Vineyard Estates Manager Corp.
 (471)Trump Virginia Acquisitions LLC (fka Virginia Acquisitions LLC). (472)Trump Virginia Acquisitions Manager Corp.
 (473)Trump Virginia Lot 5 LLC. (474)Trump Virginia Lot 5 Manager Corp.
 (475)Trump Wine Marks LLC. (476)Trump Wine Marks Member Corp.
 (477)Trump World Productions LLC. (478)Trump World Productions Manager Corp.
 (479)Trump world Publications LLC. (480)Trump/New world Property Management LLC.
 (481)Trump’s Castle Management Corp. (482)Trump Marks White Plains Corp.
 (483)Trump RHF Corp. (484)Turnberry Scotland Managing Member Corp.
 (485)Turnberry Scotland LLC. (486)TW Venture I LLC.
 (487)TW Venture II LLC. (488)TW Venture I Managing Member Corp.
 (489)TW Venture II Managing Member Corp. (490)Ultimate Air Corp.
 (491)Unit 2502 Enterprises Corp. (492)Unit 2502 Enterprises LLC.
 (493)VH Property Corp. (494)VHPS LLC.
 (495)West Palm Operations LLC. (496)Wexford Hall Inc.
 (497)White Course LLC. (498)White Course Managing Member Corp.
 (499)Wilshire Hall LLC. (500)Wollman Rink Operations LLC.
 (501)Yorktown Real Estate LLC (fka Yorktown Development Associates LLC). (502)The Fred C Trump December 16th, 1976 Trust—F/B/O Donald J. Trump.
 (503)The Fred C Trump December 16th, 1976 Trust—F/B/O David Desmond. (504)The Fred C Trump December 16th, 1976 Trust—F/B/O Robert S. Trump.
 (505)The Fred C Trump December 16th, 1976 Trust—F/B/O Elizabeth J. Trump. (506)The Fred C Trump December 16th, 1976 Trust—F/B/O Maryanne T. Barry.
 (507)The Fred C Trump December 16th, 1976 Trust—F/B/O Fred C. Trump III. (508)The Fred C Trump December 16th, 1976 Trust—F/B/O Mary Trump.
 (509)Fred C. Trump, GRAT Trust—F/B/O Elizabeth Trump Grau. (510)Trust U/W/O Fred C. Trump Trust—F/B/O Elizabeth Trump Grau.
 (511)Maryanne Trump GRAT Trust—F/B/O Elizabeth Trump Grau. (512)Trust U/W/O Fred C. Trump—F/B/O the grandchildren of Fred C. Trump.
 (513)Trust U/W/O Maryanne Trump—F/B/O the grandchildren of Maryanne Trump. (514)The Donald J. Trump grantor Trust—DJT is the Trustee Successor—Trustee is Donald J. Trump, Jr.
 (515)The Donald J. Trump Revocable Trust.   September 14, 2017 Reported adversely, referred to the House Calendar, and ordered to be printed 